Citation Nr: 0508536	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  96-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  

2.  Entitlement to an effective date earlier than October 5, 
1993 for the assignment of an increased disability evaluation 
to 60 percent for service-connected degenerative changes of 
the lumbar spine.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from September 
1959 to September 1961.  He also had other periods of active 
military service through March 1985 that have not been 
verified by the service department.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a July 1995 rating action of the 
Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO).  

In a May 2002 decision, the Board denied the veteran's claim 
of entitlement to a TDIU.  

The veteran appealed the Board's May 2002 decision to the 
United States Court of Appeals for Veterans Claims (CAVC or 
Court).  In an October 2003 Order, the CAVC granted a "Joint 
Motion for Remand" and vacated the May 2002 decision and 
remanded the matter to the Board for further development and 
re-adjudication.  

When this matter was last before the Board in April 2004, it 
was remanded to the RO for additional development.  As will 
be explained in greater detail below, the requested 
development had already been completed in November 2003, but 
evidence of that completion was not contained in the claims 
file at the time that the case was before the Board in April 
2004.  The case was returned to the Board and is now ready 
for further appellate review.  

The issue of entitlement to an effective date earlier than 
October 5, 1993 for the assignment of an increased disability 
evaluation to 60 percent for service-connected degenerative 
changes of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to his claim and the evidence necessary to 
substantiate his claim.

2.  The veteran has one service-connected disability, 
degenerative changes of the lumbar spine, which is rated as 
60 percent disabling.

3.  The veteran's service-connected disability, degenerative 
changes of the lumbar spine, does not prevent him from 
securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
revises VA's obligations in two significant ways.  First, VA 
has a duty to notify the appellant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has held that 38 U.S.C.A. § 5103(a), 
as amended by the VCAA, and 38 C.F.R. § 3.159(b), as amended, 
which pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete application, 
apply to those claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
TDIU claim is an original claim and appeared substantially 
complete on its face.  The veteran clearly identified the 
disability in question and the benefit sought.  Further, he 
referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought with the 
July 1995 rating decision, June 1996 statement of the case, 
May 2000 supplemental statement of the case, September 2001 
letter from the RO, May 2002 Board decision, the November 
2003 letter from the RO explaining the VCAA, and April 2004 
Board remand.  

The November 2003 letter from the RO explaining the VCAA, and 
April 2004 Board remand specifically provided the veteran 
with notice of the VCAA and explained the respective rights 
and responsibilities under the VCAA.  It was further noted in 
the foregoing documents that what was lacking was evidence 
that the veteran's service-connected disability alone 
rendered him unemployable.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or made exhaustive efforts to obtain the veteran's service 
medical records, VA treatment records and private treatment 
records as they were identified by him.  In September 2001, 
the RO specifically advised the veteran of the type of 
evidence he could obtain, and he was provided with copies of 
a VA Form 21-4142 to authorize the release of records.  In 
addition, pursuant to the Board's August 1997 remand, the RO 
sent a notice to the veteran in September 1997 asking him to 
submit specified medical evidence.  He was provided with 
copies of the VA Form 21-4142 to authorize the release of 
such records.

The veteran reported treatment at the Denver VA Medical 
Center (VAMC), and these records were obtained.  Service 
medical records are also on file.  Records from the Social 
Security Administration (SSA) have been associated with the 
claims file.  

Following the now-vacated 2002 Board decision, the veteran 
was provided additional notice of the type of evidence needed 
to advance his claim, and was given several opportunities to 
identify that evidence.  These notices were provided to both 
the veteran and his attorney.  There has been no response 
from the veteran or his attorney pertaining to the location 
of evidence since the 2002 Board decision.  Essentially, the 
veteran has not identified or authorized the release of any 
other medical records pertaining to his claim.  Therefore, 
the duty to notify has been satisfied.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(2004).

There is no indication that there is any probative evidence 
available that has not been obtained concerning the issue on 
appeal.  By the April 2004 Board remand, and the November 
2003 letter from the RO, the veteran was clearly advised as 
to which portion of evidence is to be provided by him and 
which portion is to be provided by VA.  

The veteran was further advised of this information - 
including specifically the duties of the RO where federal 
records are concerned - in these documents.  That requirement 
of VA has been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Multiple VA examinations have been conducted which have 
specifically addressed the effect of the veteran's service-
connected spinal disability on his ability to work.  One such 
examination was conducted in November 1997 pursuant to the 
Board's August 1997 remand.

The veteran's representative contended that the November 1997 
VA examination did not comply with the Board's August 1997 
remand instructions because it was conducted by a nurse 
rather than an orthopedic surgeon.  As a result, the RO 
scheduled the veteran for a VA examination that was conducted 
by such a specialist in July 1999.  This examination also 
provided a specific opinion as to the impact of the spinal 
disability on the veteran's employability.  It therefore 
complied with the Board's remand instructions with respect to 
the TDIU issue.  Stegall, supra.

Because multiple examinations have provided specific opinions 
concerning the veteran's employability in light of the 
veteran's service-connected spinal disability, the Board 
concludes that such examinations are adequate for the purpose 
of making a determination as to whether a TDIU evaluation is 
warranted in this case.  Furthermore, the veteran and his 
attorney have made no contentions, and subsequent medical 
evidence does not indicate, that the severity of the 
veteran's spinal condition has changed in such a manner as to 
require the scheduling of another VA examination.  See 38 
U.S.C.A. § 5103A(d) (West 2002).

It is important to clarify at this juncture that the 
principle purpose of the Board's April 2004 remand was to 
adhere to the directives of the Joint Motion for Remand that 
was approved by Order of the CAVC in October 2003.  To that 
end, the Board remand requested that the RO send to the 
veteran a letter that would provide him with notice of the 
provisions of the VCAA and its effect upon the development of 
his claim, including the type of evidence that would be 
helpful to his claim, and which portion of evidence is to be 
provided by him and which portion is to be provided by VA.  
Unbeknownst to the Board, prior to the issuance of the April 
2004 remand, the RO had already directed such a letter to the 
veteran and his attorney in November 2003.  A copy of this 
letter was not associated with the claims file until the case 
was returned from the Board to the RO following the issuance 
of the April 2004 remand.  This letter clearly complied with 
the directives of the Board set out in the April 2004 remand.  
Thus, it would serve no useful purpose to remand the case 
back to the RO in order for it to issue the same type of 
letter to the veteran as had already been sent.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the November 2003 letter from the 
RO.  This letter did not indicate that the veteran was 
limited to 30 days to respond.  Instead, it indicated that 
the veteran had a full year to respond.  It is most 
significant to note that there has been no indication of the 
existence of additional pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, the Board 
has concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

At this juncture, it is noted that since the now-vacated 2002 
Board decision, the veteran's attorney has submitted no 
additional evidence in support of the veteran's claim.  
Instead, he has asserted one principle argument of a 
procedural nature in the advancement of that claim.  That 
argument was set out in greatest detail in a letter to the 
Board dated in March 2004.  The gist of the attorney's 
argument is that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
should be controlling in the case at hand, and to that end, 
the Board should now be required to remand the veteran's 
claim to the RO for readjudication prior to the issuance of 
the Board's decision.  

Pelegrini II held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received prior to the July 1995 rating decision that 
constituted the RO's initial denial of the veteran's claim 
for TDIU.  

Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

In Pelegrini II, the CAVC pointed out that it was not holding 
that in a case in which pre-AOJ-adjudication notice was not 
provided the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  No nullification or voiding requirement, 
either explicit or implicit, was found.  The CAVC recognized 
that where pre-initial-AOJ adjudication notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice because an initial AOJ 
adjudication had already occurred.  Instead, the appellant 
has the right to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. at 120. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The Board recognizes the principle demand of the veteran's 
attorney that the Board remand the case to the AOJ, the RO in 
this case, for initial adjudication prior to the Board's 
appellate review of the claim.  The Board acknowledges in 
that regard the attorney's interpretation of Pelegrini II as 
meaning that it is the RO and not the Board that must provide 
the initial adjudication following the CAVC-directed VCAA 
notice (which had occurred in the instant case in November 
2003).  The Board finds the attorney's argument to be 
erroneous.  

As discussed in detail above, the statute and the regulation 
implementing VCAA provide for pre-initial-AOJ-adjudication 
notice, but the Court in Pelegrini II specifically recognized 
that, where, as here, notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with VCAA.  The 
Court stated in that decision, that "the appellant had the 
right on remand to VCAA content-complying notice and proper 
subsequent VA process."  Note that the Court in Pelegrini II 
did not state that the appellant had the right on remand to 
VCAA notice and subsequent AOJ adjudication.  Pelegrini II, 
went on to explain that "readjudication of the appellant's 
claim may well have to be carried out by the AOJ once 
complying notice is given on remand . . ."  The Court then 
set out the circumstances under which AOJ adjudication would 
have to either be undertaken or waived, and those 
circumstances were specifically limited to the introduction 
of newly submitted evidence.  It would follow that without 
such newly submitted evidence, AOJ adjudication is not a 
necessary part of "proper subsequent VA process."  

In the instant case, it would be entirely different if any 
evidence at all would have been added to the record since the 
last RO decision on the matter of entitlement to TDIU, but in 
this case there has been none.  The importance of the VCAA 
requirements and notice thereof is to provide the veteran 
with an opportunity to further develop a claim for benefits 
before VA, and not necessarily to provide the AOJ or RO with 
another opportunity to adjudicate that claim.  Without 
additional pertinent evidence to consider, there is no basis 
for further adjudication by the RO.  In other words, without 
additional pertinent evidence, one would have to ask upon 
what basis would the RO change its prior denial of the claim 
of entitlement to TDIU?  Despite several requests and many 
opportunities since the 2002 Board decision, neither the 
veteran nor his attorney have provided any additional 
pertinent evidence nor indication that any such additional 
evidence exists.  

Consequently, the Board finds that the lack of another AOJ 
decision following the CAVC-directed VCAA notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.

Finally, in the Pelegrini decision, the CAVC also held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the November 2003 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  Thus, the Board finds that in this case, each 
of the four content requirements of a VCAA notice has been 
fully satisfied, and that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  38 C.F.R. § 20.1102.

Factual Background

Pertinent service medical records reveal that the veteran was 
seen in May 1983 for upper back pain.  He reported injuring 
his back while on military training.  He reported being 
unable to stand for prolonged periods of time.

In another May 1983 report the veteran specified that he had 
hurt his back two weeks prior while lifting 25 to 30 pounds 
of weight.  He currently complained of lower and upper back 
pain radiating to his abdomen.  He reported that the symptoms 
prevented him from working on his feet as a barber for more 
than a couple of hours.

Examination revealed a mild increase of dorsal kyphosis.  X-
rays revealed no evidence of a destructive lesion; however, 
it was noted that the quality of these films was "not the 
best."  The impression was T-2 junction discomfort.

A June 1983 x-ray report documented the lumbosacral spine and 
the thoracic spine as being normal.

In July 1983 it was noted that the veteran had returned to 
his work as a barber on a part-time basis.  In December 1983 
he reported that he had been unable to return to work.  He 
reported trying to return in November 1983 but had to stop 
after two hours.  He continued to report back symptoms and 
that he was not working in January 1984.  On examination in 
January 1984 it was concluded that the veteran was continuing 
to exhibit persistent symptoms with minimal objective 
findings.

In a February 1984 Medical Board report the veteran was noted 
as reporting mid and upper low back discomfort while 
unloading food containers during a two-week period of active 
duty for training in May 1983.  He denied previous low back 
problems.

Initial findings on evaluation were compatible with 
discomfort in the thoracic spine, particularly at T12-L1, but 
without significant objective findings.

Conservative treatment was started with poor progress.  The 
veteran continued to report significant mid and upper lumbar 
back discomfort "which has effectively prevented him from 
returning to his usual occupation as a civilian barber."  It 
was noted that the addition of a thoracolumbar support corset 
had had no significant impact on his overall symptom complex.

Physical examination was within normal limits except for the 
fact that the veteran stood erect with a mildly accented 
dorsal round back (kyphosis) and increased lumbar lordosis.  
X-rays of the lumbosacral and thoracic spine revealed no 
osseous defects.

It was noted that the veteran was currently continuing to 
report significant back pain involving his thoracic and upper 
lumbar spine.  It was concluded that "because of this 
persistent pain, the [veteran] is apparently unable to resume 
his normal civilian activity as a barber."  It was also 
concluded that he was unable to perform his military duties.

The pertinent diagnosis was chronic, thoracic back pain, not 
responsive to conservative treatment.

In October 1984 a medical physical disability discharge 
examination was conducted.  The veteran reported, in 
pertinent part, chronic low back pain.  On examination there 
was painful paralumbar spasm; however, no specific assessment 
was documented.

In April 1985 the veteran submitted a claim for, in pertinent 
part, service connection of his back disability.  He denied 
any recent hospitalizations.

On VA examination in June 1985 the veteran reported, in 
pertinent part, mid-thoracic and upper lumbar pain.  On 
examination the veteran stood erect with normal alignment of 
the entire spine.  There was a mild cervical hump but no 
kyphosis or scoliosis.  He moved very cautiously but was able 
to walk on his heels and tiptoes.  There was no limp.  The 
pertinent diagnosis was recurrent low back pain.

Another VA examination was conducted in September 1985.  The 
veteran continued to report continuous pain in the mid-
thoracic and upper lumbar areas.

On examination it was noted that the veteran's gait was more 
abnormal than it was when he walked into the hall of the 
examining room.  He refused to stand on his toes, and walked 
on his heels only by holding on to a table.  Examination of 
the spine revealed a very slight hump at the base of the 
cervical spine.  There was no abnormality of the dorsal or 
lumbar spine, with no muscle spasm, no lordosis, no 
scoliosis, and no point tenderness.

Range of motion was documented but not specifically commented 
upon in terms of severity of limitation.  Straight leg 
raising was positive at 30 degrees bilaterally.  The veteran 
was very slow in rising from a seated or lying position.  
Fingertips reached 52 centimeters (cm) from the floor.

X-rays revealed mild degenerative disease of the lower lumbar 
spine.  There were also thirteen sets of ribs.  The study was 
otherwise unremarkable.  The pertinent diagnoses were mild 
degenerative arthritis of the lumbar spine and congenital 
thirteenth thoracic ribs, with signs and symptoms as 
described.

In January 1986 the RO granted service connection for 
degenerative changes of the lumbar spine, with the assignment 
of a 10 percent evaluation.

In June 1986 the Office of Hearings and Appeals (OHA) (of the 
Social Security Administration (SSA)) determined that the 
veteran was unable to work.  This determination stemmed from 
an appeal that began with the veteran's May 1985 claim for 
disability benefits.

In his May 1985 application for SSA disability benefits, the 
veteran reported that he was unable to work due to back pain, 
chest discomfort, degenerative joint disease of the hands and 
fingers, leg pain, bilateral ankle swelling, hay fever, and 
sinus problems.  He also reported a history of peptic ulcer 
disease.  He reported working as a barber, but that he was 
unable to continue this type of work and had put his 
barbershop up for sale in May 1985.

Medical records obtained by the SSA included service medical 
records pertaining to the 1983 back injury, as discussed 
above.

In August 1985 the veteran underwent a SSA disability 
evaluation for back pain and ulcers.  Severe pain in the 
intrascapular area down to the sacral area was reported with 
accompanying shooting pain.  He reported that the pain was so 
severe that it prevented him from standing for more than 45 
minutes and sitting for more than a half-hour.  He reported 
that he had to sleep sitting up.  He denied pain related to 
his ulcer condition.

Examination of the back revealed that the veteran's bending 
was restricted.  His gait was very slow and guarded.  The 
pertinent impression was back pain, principally thoracolumbar 
in nature, with marked tenderness throughout.

The examiner opined that the veteran had "great 
symptomatology" subjectively; however, the examiner also 
opined that there were no marked objective abnormalities 
other than the presence of weak dorsiflexors and marked pain 
throughout the dorsal spine and paraspinous muscles.

In September 1985 a residual functional capacity (RFC) 
assessment was performed on the veteran pursuant to the 
veteran's SSA disability claim.  The examining physician 
noted that the veteran's case was difficult because his 
allegations were primarily subjective.

As a result, the examiner concluded that there was a 
significant disproportion of subjective complaints and 
objective findings with the exception of previous findings 
concerning his general posture and gait.  The examiner went 
on to note that such disproportion made it "extremely 
difficult to exclude [a] possible component of "secondary 
gain" however based on the repeted [sic] demonstration of 
"rigidity o[f the] spine and "guarded Gait preceding RFC 
completed."

The examiner concluded that the veteran was capable of 
lifting a maximum of 50 pounds; frequent lifting and/or 
carrying 25 pounds; standing and/or walking a total of six 
hours in an eight hour workday; sitting for about six hours 
out of an eight hour workday; limited pushing and/or pulling; 
frequent climbing and kneeling; occasional balancing, 
stooping, crouching, and crawling; and unlimited reaching, 
handling, fingering, feeling, seeing, hearing, and speaking.

X-rays of the spine taken in September 1985 were interpreted 
as revealing a normal spine with very small, minimal 
degenerative spurring at L4 and L5.

In September 1985 a vocational specialist opined that the 
veteran would be able to perform a narrow range of medium 
work.  It was also opined that he would not be able to 
perform his previous work as a barber because it required 
constant bending.

SSA initially denied his claim, and the veteran requested 
reconsideration in October 1985, contending that he had to 
wear a steel corset for his back pain, which was worsening.  
An evaluation was conducted, and it was noted that the 
veteran was able to sit throughout the 15-minute interview.  
It was noted that he was not wearing a steel corset.

Another RFC assessment was performed in October 1985.  The 
examining physician noted the veteran's complaints of back 
pain, but also noted that there had basically been no x-ray 
or neurological findings.  It was opined that there was some 
functional overlay and that the veteran's subjective symptoms 
exceeded the true objective findings.  In this regard, the 
examiner noted that the veteran had guarded movements on 
gait, but no atrophy.

The examiner found the veteran capable of lifting a maximum 
of 50 pounds; occasional lifting and/or carrying of 25 
pounds; standing and/or walking for about six hours (with 
normal breaks), sitting for about six hours; limited pushing 
and/or pulling of up to 40 to 50 pounds; occasional climbing, 
balancing, stooping, crouching, and crawling; frequent 
kneeling; and unlimited reaching, handling, fingering, 
feeling, seeing, hearing, and speaking.

In June 1986 the OHA granted the veteran's claim for 
disability benefits, finding that he was incapable of 
engaging in substantial gainful activity.  The Administrative 
Law Judge determined that the veteran's degenerative disc 
disease of the lumbar spine and chronic peptic ulcer disease 
(partially responsive to medication therapy) were severe 
impairments.

He further concluded that the veteran was precluded from 
performing his past relevant work and had an RFC for less 
than a full range of sedentary work.  In light of these 
findings, it was concluded that there were no jobs existing 
in significant numbers which the veteran could perform.

In January 1993 the veteran underwent a VA examination of the 
spine.  He appeared wearing a rigid steel brace covered with 
cloth that went from the mid-thoracic spine down over the 
hips.  It was noted that this brace limited spinal motion.  
He reported constant low back pain, and stated that he had to 
walk with a cane.  He stated that he was able to walk three 
or four blocks per day.  He asserted that he was unable to 
function in work.

On examination the veteran sat and walked with his spine 
straight.  He walked with short steps, swinging legs, 
guarding against movement of the back.  The sacroiliac (SI) 
joints were tender to palpation bilaterally.  There was also 
tenderness to palpation of the thoracic interspaces at T10, 
T11, T12, and L1, L2, and L3.  There were no scars, or 
inflammation, and no palpable bony deformity.

Motion was limited in all directions.  There was moderate 
lumbar lordosis, but no kyphosis.  There was no atrophy of 
the back.  There was marked guarding noted and restriction of 
leg swing with walking.

X-rays of the lumbar spine taken at the Denver VAMC 
documented degenerative changes associated with the veteran's 
age group, but no acute pathology.  X-rays of the thoracic 
spine taken at this time revealed degenerative changes with 
mild osteoarthritic findings.  These findings were found to 
be consistent with the veteran's age group.  It was also 
found that there was no significant degenerative disc or 
other associated pathology.  The diagnoses were mild 
osteoarthritis of the thoracic and lumbar spine, and status 
post thoracic/lumbar strain.

In January 1995 a claim for entitlement to a TDIU evaluation 
was submitted.  A formal claim was received in February 1995 
in which the veteran reported last working in May 1983 as a 
barber.  He indicated that this was due to his chronic back 
problem.  He reported completing eight years of grade school, 
two years of high school and three years of college, and 
additional education or training in food management and 
training management.

In September 1995 a VA general medical examination was 
conducted.  The veteran reported progressively worsening back 
pain which would radiate down both legs to the heels.  He 
reported that the pain was aggravated by prolonged sitting 
(greater than 45 to 60 minutes) and standing (greater than 90 
minutes).  He also reported occasional giving way of his 
right leg when walking or standing.

On examination the veteran walked with a slightly antalgic 
gait with a limp on the left side; he held a cane in the 
right hand.  Evaluation of the back revealed a forward tilt 
of the head with roundish shoulders and decreased lumbar 
lordosis.  There were well-developed back muscles.  There was 
tenderness to deep palpation of the paravertebral muscles 
from T12 to L5.  There was pain on passive range of motion in 
all planes.  Straight leg raising was negative to 75 degrees 
with referred pain to the lower back muscles.

The veteran was able to heel and toe walk with some 
difficulty.  Strength was 5/5 in all extremities.  There was 
slight decreased sensation in the left lower extremity. X- 
rays of the thoracic spine were found to be radiographically 
normal.

The pertinent diagnosis was chronic low back pain with 
degenerative joint disease, and no evidence of significant 
neurologic deficit.  He was also diagnosed with a history of 
myocardial infarction, bilateral pes planus, a history of 
peptic ulcer disease, and a subjective hearing defect.  The 
examiner opined that the veteran was employable for part-time 
work which would allow him to have breaks every hour to 
stretch his back.

Medical records from the Denver VAMC dated from January 1994 
to October 1997 (these records also include January 1993 x-
ray reports which are referred to above) document references 
to low back pain in notes dated from January 1994 to March 
1995.  However, they primarily documented orthopedic 
complaints relating to the knees and fingers, a history of 
chronic low back pain.  Subsequent records document no 
additional complaints specific to the back.

In November 1997 a VA examination of the spine was conducted.  
The veteran reported that his back symptoms were worsening.  
He reported pain in the mid-back that would shoot down both 
legs when standing.

His symptoms were reportedly aggravated by bending, lifting, 
coughing, sneezing, sitting, standing, walking, driving, and 
lying.  He reported that his symptoms were most intense in 
the morning and evening.

On examination the veteran had an erect posture.  His gait 
was normal while walking.  He did not avoid weight bearing on 
either extremity.  Weight bearing was even with no limping.  
Balance was stable, and shoulder height was even.  He carried 
a cane with his right hand which he reportedly used for 
balance in the event that his knee might give out.

During the examination, it was noted that the veteran did not 
put forth his best effort on range of motion testing.  Back 
musculature was normal, and there were no fixed deformities 
of the back.  There was tenderness on deep palpation of the 
paravertebral muscles of the entire spine.  There was no 
appreciable leg strength discrepancy.  There was 
lumbarization at S1.

X-rays of the lumbar spine were interpreted as revealing mild 
narrowing of L5-S1 with osteoarthritis.  X-rays of the 
thoracic spine revealed mild degenerative arthritis.

The diagnoses were lumbarization at S1 and osteoarthritis.  
The examiner concluded that the veteran's spinal condition 
would be "expected to be only minimally disabling."  The 
examiner further found that there was no evidence of 
radiculopathy in light of the fact that examination revealed 
the veteran to be without dorsiflexion or plantar flexion 
weakness, and without sensory deficits of the posterior calf 
or lateral aspect of the foot.

The examiner noted that the veteran held himself rigid 
throughout the examination and indicated that all movement 
created pain.  Range of motion was decreased from 
approximately 25 to 50 percent.  However, it was noted that 
his mobility appeared to improve as he departed the area.

In December 1998 the veteran's representative contended that 
the veteran's receipt of SSA benefits for his back condition 
entitled him to a TDIU under 38 C.F.R. § 4.16(b).

In July 1999 a VA orthopedic examination was conducted.  The 
veteran's medical records were reviewed.  He asserted that he 
had not worked since 1983 due to his back problems.  He 
reported that his back problems had significantly worsened 
over the past decade, stating that he used a corset and a 
cane to help support his back.

His primary complaint was pulsing and burning pain in the low 
back made worse by activity, prolonged, standing or walking, 
and made better with rest.  He reported that the pain 
radiated down his legs and to the feet at times.

On examination, range of motion was manifested by pain and 
some incoordination.  It was found to be limited with an 
additional loss of motion due to pain.  His gait was 
antalgic.  X-rays revealed mild degenerative changes 
involving the L3, L4, and S1 levels.  These findings appeared 
similar to the previous study.  The examiner concluded that 
the veteran would be limited to performing sedentary-type 
work.  He further opined that he could not do any physically 
demanding work due to his back condition.

In May 2000 the veteran's representative contended that the 
July 1999 examiner's conclusion made it clear that the 
veteran could not obtain or retain any job requiring physical 
demands.  It was asserted that the June 1986 OHA decision 
made it clear that he was unable to perform sedentary work.

Subsequent VA medical records intermittently document 
treatment of back problems, but do not specifically offer an 
assessment as to the impact of the back disability on the 
veteran's employability.

Criteria

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In cases where veterans fail to meet the percentage standards 
set forth in paragraph (a) of this section, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  In this regard, the 
regulations provide that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  Id.

The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  Id.

Substantially gainful employment is one that provides annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works.  See Faust v. West, 13 Vet. App. 342, 344, 
354-56 (2000).  "Marginal employment shall not be considered 
substantially gainful employment." 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability presupposes that the rating for the service-
connected condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating 
does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  In evaluating a veteran's employability, 
consideration may be given to his level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Analysis

The veteran's one service-connected disability, degenerative 
changes of the lumbar spine, is currently rated as 60 percent 
disabling.  This meets the threshold requirements for 
consideration of unemployability benefits pursuant to 38 
C.F.R. 4.16(a).

Therefore, the veteran's entitlement to a TDIU is dependent 
on whether his service-connected disability renders him 
unable to maintain substantially gainful employment.

It has been contended that the evidence, particularly the SSA 
determination of disability, establishes that the veteran is 
unable to work due to his service-connected spine disability.  
It has also been contended that the veteran's receipt of SSA 
benefits for his back condition entitles him to a TDIU 
evaluation under 38 C.F.R. § 4.16(b).

The Board initially notes that there is no provision in 38 
C.F.R. § 4.16(b), or anywhere else in the regulations 
pertaining to TDIUs, specifying that the receipt of SSA 
benefits automatically entitles a veteran to a TDIU.  In 
fact, while SSA decisions regarding unemployability are 
"pertinent" to VA's determination of a claimant's ability to 
engage in substantially gainful employment they are generally 
not controlling for VA purposes.  See Martin v. Brown, 4 Vet. 
App. 136, 140; Murincsak v. Derwinski, 2 Vet. App. 363, 370-
72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Such evidence should be therefore evaluated like other 
pertinent evidence relating to the issue of entitlement to a 
TDIU.  See Martin, 4 Vet. App. at 140.

With this in mind, the Board turns to an evaluation of the 
evidence both in favor and against the veteran's claim for a 
TDIU.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim.  
The majority of opinions concerning the veteran's 
employability on file, while limiting him from some forms of 
employment, have not precluded him from all substantial 
gainful employment.  Furthermore, the only statements from 
medical professionals that provided a specific opinion as to 
the impact of the spinal disability on employability in 
general have found that the veteran was not precluded from 
all substantially gainful activity.

In particular, the November 1997 and July 1999 VA examination 
opinions both found the veteran to be capable of at least 
some employment in spite of his back disability.

The November 1997 VA examiner opined that the veteran's mild 
osteoarthritis would be expected to be only minimally 
disabling.  The Board notes that the finding of mild 
osteoarthritis is supported in the record by the consistent 
x-ray findings of mild degenerative changes or mild 
osteoarthritis of the spine.

In this regard, the Board notes that the veteran's subjective 
symptoms have been found on multiple occasions to be 
disproportionate to objective findings and/or, at times, of 
questionable credibility.

For example, on VA examination in June 1985, it was noted 
that the veteran's gait was more abnormal on evaluation than 
it was when he walked into the hall of the examining room.

In a September 1985 RFC assessment, a physician opined that 
the veteran's subjective complaints were, in general, 
significantly disproportionate to the objective findings, and 
concluded that it was extremely difficult to exclude the 
possible component of secondary gain.  In an October 1985 RFC 
assessment, a physician also opined that the subjective 
symptoms exceeded the objective findings.  Finally, on VA 
examination in November 1997 it was noted that the veteran 
was rigid during range of motion testing, but that his 
mobility appeared to improve when he left the area.  It was 
also noted that he did not put forth his best effort during 
such testing.

For these reasons, the Board attaches greater probative 
weight to the actual objective x-ray findings that have 
consistently documented mild degenerative changes or mild 
osteoarthritis of the spine than to the subjective symptoms 
documented during the examinations.

As indicated above, the July 1999 VA examiner opined that the 
veteran was limited to sedentary-type work, thereby 
indicating that he was not precluded from all substantially 
gainful employment.

The Board notes that the November 1997 and July 1999 VA 
examiners were the only two opinions specific as to the 
impact on overall employability solely resulting from the 
service-connected back disability.  They are therefore 
entitled to the greatest probative weight in this case.

The inservice Medical Board report found the veteran to be 
unable to resume his work as a barber due to his persistent 
back pain.  However, while this opinion addressed the 
specific impact of the back disability alone on his 
employment as a barber, it made no determination as to 
whether the back disability also prevented him performing all 
substantially gainful employment.  It is therefore of limited 
probative value.

The June 1986 OHA decision determined that the veteran was 
unable to work; however, this decision was based upon a 
finding that the veteran had severe degenerative disc disease 
of the lumbar spine and chronic peptic ulcer disease, the 
latter of which is a nonservice-connected impairment.  This 
decision made no specific determination as to whether the 
veteran's back disability alone, without consideration of 
chronic peptic ulcer disease, prevented the veteran from 
working.  Therefore, the probative value of the June 1986 OHA 
decision is limited, at least in terms of a TDIU evaluation, 
as TDIU evaluations pertain only to service-connected 
impairments.  See 38 C.F.R. § 4.16.

The September 1995 VA general medical examiner opined that 
the veteran was employable for part-time work.  However, in 
limiting the veteran to part-time work, the September 1995 VA 
examiner did not preclude the veteran from all employment, or 
limit him to only marginal employment, which is not 
considered substantial gainful employment under 38 C.F.R. § 
4.16(a).  See Faust v. West, 13 Vet. App. 342, 344, 354-56 
(2000) (holding that substantially gainful employment is one 
that provides annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that the veteran actually works).

Furthermore, the September 1995 VA examiner did not specify 
as to whether the determination as to employability was based 
only upon the back disability, or upon the other impairments 
diagnosed on examination as well.  The probative value of 
this opinion is therefore limited as well.

In conclusion, the Board finds that a preponderance of the 
evidence is against the veteran's TDIU claim.  The only 
medical opinions (the November 1997 and July 1999 VA 
examiners) specifically addressing the impact of the 
veteran's back disability, to the exclusion of other noted 
impairments, on his ability to work, found the veteran to be 
not precluded from all substantial gainful employment.

Furthermore, multiple other opinions, while not specifying 
which disability or disabilities were considered, still did 
not preclude him from all forms of work.

As noted above, the only opinion precluding the veteran from 
all work was the June 1986 OHA decision.  This decision is of 
lesser probative weight because its determination was based 
on his service-connected spinal disability as well as a 
nonservice-connected peptic ulcer condition, and because it 
made no specific determination that the veteran was disabled 
solely due to his spinal disability.

As the requirements for a TDIU under 38 C.F.R. § 4.16 have 
not been met, the veteran's claim is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability due to 
service-connected disabilities is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

It is noted that in September 2002, the veteran's attorney, 
on the veteran's behalf, expressed disagreement in writing 
with the RO September 2001 denial of entitlement to an 
effective date earlier than October 5, 1993 for the 
assignment of an increased disability evaluation to 60 
percent for service-connected degenerative changes of the 
lumbar spine.  The Board finds that a timely notice of 
disagreement was filed with regard to the claim of 
entitlement to an effective date earlier than October 5, 1993 
for the assignment of an increased disability evaluation to 
60 percent for service-connected degenerative changes of the 
lumbar spine.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.26, 20.201, 20.302 (2004).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case (SOC), and 
the RO's failure to issue a SOC is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The AMC should issue a SOC to the 
appellant addressing the issue of 
entitlement to an effective date earlier 
than October 5, 1993 for the assignment of 
an increased disability evaluation to 60 
percent for service-connected degenerative 
changes of the lumbar spine.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The 
veteran and his representative must be 
advised of the time limit in which they 
may file a substantive appeal. 38 C.F.R. 
§ 20.302(b) (2004).  

Then, only if the appeal is timely 
perfected, this issue should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified by the VBA AMC.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


